Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 1 of 82 PageID: 1146




 Richard Scharlat
 Joseph Mulherin
 Brian Mead
 MCDERMOTT WILL & EMERY LLP
 444 West Lake Street, Suite 4000
 Chicago, IL 60606-0029
 P: (312) 372-2000
 Attorney for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY; AARON WOLKIND;
 STEVE HARTLEY; RICHARD SCHWETZ;
 JOBEL BARBOSA; MATTHEW                         CIVIL ACTION NO.: 2:20-cv-12880-JMV-JSA
 REIDINGER; JOHN HUGO; SEAN-
 MICHAEL DAVID SCOTT; THOMAS
                                                  DEFENDANT TRIBUNE PUBLISHING
 LOUDEN; ZACHARY REHL; AMANDA
                                                COMPANY, INC. AND DEFENDANT NEW
 REHL; K.R., a minor, by and through her father
                                                   YORK DAILY NEWS COMPANY’S
 ZACHARY REHL and her mother AMANDA
                                                     ANSWER TO FIRST AMENDED
 REHL, MARK ANTHONY TUCCI,
                                                            COMPLAINT

               Plaintiffs,

       vs.

 CHRISTIAN EXOO a/k/a ANTIFASH
 GORDON; ST. LAWRENCE UNIVERSITY;
 TRIBUNE PUBLISHING COMPANY, LLC;
 NEW YORK DAILY NEWS; VIJAYA
 GADDE; TWITTER, INC; COHEN, WEISS
 AND SIMON, LLP; UNNAMED
 ASSOCIATES 1 – 100,

               Defendants.

       Defendant Tribune Publishing Company, Inc. (“Tribune”) and Defendant New York Daily

 News Company (the “Daily News”) answer Plaintiff’s First Amended Complaint as follows:
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 2 of 82 PageID: 1147




                                  STATEMENT OF THE CASE

 ANSWER:

        To the extent a response to Plaintiff’s unnumbered “Statement of the Case” is necessary,

 Tribune and the Daily News are without knowledge or information sufficient to form a belief as

 to the truth of the assertions contained therein. Further, to the extent the assertions contained in

 Plaintiff’s “Statement of the Case” allege wrongdoing by or liability or damages against Tribune

 and the Daily News, the allegations are denied.



                                           THE PARTIES

         1.     Daniel D’Ambly (Hereinafter “D’Ambly”), is a twenty-seven (27) year member
 of Local One-L, Graphic Communications Conference of the International Brotherhood of
 Teamsters, who was employed as a was a plate maker for the New York Daily News in Jersey
 City, New Jersey until January 18, 2019. D’Ambly was doxed by Exoo on October 29, 2018. In
 the dox D’Ambly was labeled a ‘fascist’ and/or a ‘white supremacist.’ D’Ambly is a member of
 the New Jersey European Heritage Association (“EHA”), a non-violent, pro-domestic policy
 organization that the Exoo Enterprise labeled a white supremacist hate group. D’Ambly, who
 the Exoo Enterprise identifies as the leader of EHA, actively participates with other EHA
 members in political rallies, peaceful political protests, pamphleteering, and speech that is
 protected by U.S. Const. amend. I and N.J. Const. art. I, ¶ 6. D’Ambly is an individual
 domiciled in the State of New Jersey and a “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:        Tribune and the Daily News admit that Plaintiff was a member of Local One-L,

 Graphics Communications Conference of the International Brotherhood of Teamsters, was

 employed as a plate maker for the New York Daily News in Jersey City, New Jersey until

 January 18, 2019, and was an individual domiciled in New Jersey. Tribune and the Daily News

 are otherwise without knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations contained in paragraph 1 of Plaintiff’s Amended Complaint.




                                                   2
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 3 of 82 PageID: 1148




        2.      Zachary Rehl (“Rehl”) was employed by New York Life Insurance Company in
 Philadelphia when he was doxed by Exoo in or about August 2017, and labeled a fascist and
 white supremacist. Rehl is an individual domiciled in the Commonwealth of Pennsylvania and a
 “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 2 of Plaintiff’s Amended

 Complaint.

        3.     Amanda Rehl (“AmRehl”) is the spouse of Zachary Rehl. AmRehl is an
 individual domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18
 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 3 of Plaintiff’s Amended

 Complaint.

        4.     K.R. (“K.R.”), is the minor child of Zachary Rehl and Amanda Rehl. K.R. is an
 individual domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18
 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 4 of Plaintiff’s Amended

 Complaint.

          5.     Aaron Wolkind (“Wolkind”) was a Technical Support Specialist for Aerzen USA
 Corporation (“Aerzen”) when he was doxed by Exoo on or about June 2019, and labeled a
 fascist, white supremacist, and a neo-Nazi. Wolkind is an individual domiciled in the State of
 Delaware and a “person” as defined under 18 U.S.C. § 1961(3).




                                                  3
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 4 of 82 PageID: 1149




 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 5 of Plaintiff’s Amended

 Complaint.

        6.      Steven Hartley (“Hartley”), is a logistics manager for American Expediting
 located in Folcroft, Pa. On November 29, 2018, he was doxed by Exoo and labeled a Nazi, racist
 and white supremacist who was a threat to women and minorities. Hartley is an individual
 domiciled in the Commonwealth of Pennsylvania and a “person” as defined under 18 U.S.C. §
 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 6 of Plaintiff’s Amended

 Complaint.

        7.     Mark Anthony Tucci (“Tucci”) was employed at Aldo’s Pizzarama in
 Philadelphia when he was doxed by Exoo on December 10, 2018, and labeled a fascist, racist,
 and white supremacist. Tucci is an individual domiciled in the Commonwealth of Pennsylvania
 and a “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 7 of Plaintiff’s Amended

 Complaint.

        8.      Richard Schwetz (“Schwetz”) was employed at Inova Payroll in Lancaster, Pa.,
 when he was doxed by Exoo in or about June 2020, and labeled a fascist, racist, and white
 supremacist. Schwetz is an individual domiciled in the Commonwealth of Pennsylvania and a
 “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 8 of Plaintiff’s Amended

 Complaint.


                                                  4
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 5 of 82 PageID: 1150




       9.      Jobel Barbosa (“Barbosa”) is Puerto Rican and a permanently disabled veteran,
 who was employed as a Detail Department Manager at Jaguar Land Rover Willow Grove, in
 Willow Grove, Pa., when he was doxed by Exoo on June 22, 2019, and labeled a fascist, racist,
 and white supremacist. Barbosa is an individual domiciled in the Commonwealth of
 Pennsylvania and a “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 9 of Plaintiff’s Amended

 Complaint.

        10.     Matthew Reidinger (“Reidinger”) was employed in Coal Township, Pa. On
 November 27, 2018, he was doxed by Exoo and labeled a fascist and white supremacist.
 Reidinger is an individual domiciled in the Commonwealth of Pennsylvania and a “person” as
 defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 10 of Plaintiff’s Amended

 Complaint.

         11.    John Hugo (“Hugo”) was employed as a dispatch manager for Green and Yellow
 Cab in Somerville, Massachusetts when he was doxed by Exoo on January 2, 2020, and labeled a
 fascist and white supremacist. Hugo is an individual domiciled in the Commonwealth of
 Massachusetts and a “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 11 of Plaintiff’s Amended

 Complaint.

        12.     Sean-Michael David Scott (“Scott”) was employed in Seattle, Washington when
 he was doxed by Exoo on September 16, 2019, and labeled a fascist, white supremacist, and anti-
 Semite. Scott is an individual domiciled in the State of Florida and a “person” as defined under
 18 U.S.C. § 1961(3).




                                                  5
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 6 of 82 PageID: 1151




 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 12 of Plaintiff’s Amended

 Complaint.

        13.     Thomas Louden (“Louden”) is a 30-year volunteer firefighter and the appointed
 Deputy Emergency Management Coordinator for Hilltown Township, Pennsylvania and was
 employed as the Director of Managed Care at Thomas Jefferson University Hospital in
 Philadelphia for twenty-three (23) years when he was doxed by Exoo on November 2, 2020.
 Louden is an individual domiciled in the Commonwealth of Pennsylvania and a “person” as
 defined under 18 U.S.C. § 1961(3).

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 13 of Plaintiff’s Amended

 Complaint.

         14.     Plaintiffs Wolkind, Hartley, Schwetz, Rehl, Barbosa, and Tucci are members of
 the Philadelphia chapter of the Proud Boys (hereinafter “PPB” or “Proud Boys”). Plaintiff
 Reidinger is a member of the Harrisburg chapter of the Proud Boys (“HPB”). The Proud Boys
 are a diverse, multi-racial, multi-ethnic, fraternal, males-only drinking club, who consider
 themselves “western chauvinists.”

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 14 of Plaintiff’s Amended

 Complaint.

         15.    Hugo is the President of Super Happy Fun America, a right of center civil rights
 organization focusing on defending the American Constitution, opposing gender madness, and
 defeating cultural Marxism. Super Happy Fun America is best known for organizing the 2019
 Boston Straight Pride Parade. Hugo was the 2018 Republican Candidate for Massachusetts’ 5th
 Congressional District.




                                                  6
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 7 of 82 PageID: 1152




 ANSWER:

         Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 15 of Plaintiff’s Amended

 Complaint.

         16.    Defendant Christian Exoo (“Exoo” or “@AntiFashGordon”) is a library building
 supervisor and lecturer at St. Lawrence University. Exoo is a self-described anti-fascist,
 notorious doxer, and leader of Antifa, who by doxing others has acquired a great deal of
 notoriety and infamy.1 Exoo currently publishes Tweets under Twitter username
 “@AntiFashGordon.” Exoo is an individual domiciled in the State of New York and a “person”
 as defined under 18 U.S.C. § 1961(3).

 ANSWER:         Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 16 of Plaintiff’s Amended

 Complaint.

        17.     St. Lawrence University (“St. Lawrence” or “STL”) is a private four-year
 university with its principal place of business located at 116 Vilas Hall, 23 Romoda Drive,
 Canton, New York 13617, and a “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER: Tribune and the Daily News are without knowledge or information sufficient to form

 a belief as to the truth of the allegations contained in paragraph 17 of Plaintiff’s Amended

 Complaint.

        18.      Tribune Publishing Company (“Tribune”) is a media company organized under
 the laws of the State of Delaware with its principal place of business located at 160 N. Stetson
 Avenue, Chicago, Illinois 60601 that conducts its business throughout the United States, and is a
 “person” as defined under 18 U.S.C. § 1961(3).


 1
    Anti-Fascists Are Waging A Cyber War – And They’re Winning, Medium.com (Sep. 9, 2019)
 https://gen.medium.com/antifas-keyboard-warriors-254f62be2a95 (last accessed Sep. 15, 2020); Comcast
 fires employee with alleged ties to Proud Boys, We the People Rally, PhillyVoice.com (November 15,
 2018) https://www.phillyvoice.com/comcast-fires-employee-proud-boys-alt-right-philadelphia-rally/ (last
 accessed Sep. 15, 2020); The Right Wing Is Trying to Make It a Crime to Oppose Fascism, Truthout.org
 (Aug. 9, 2019) https://truthout.org/articles/the-right-wing-is-trying-to-make-it-a-crime-to-oppose-fascism/
 (last accessed Sep. 15, 2020); How to Spot An Abuser, Featuring Antifash Gordon, In His Own Words: A
 Step By Step Guide, and Also F*** That Guy, Medium.com (Jun. 25, 2020)
 https://medium.com/@abuse_isnt_revolutionary/how-to-spot-an-abuser-featuring-antifash-gordon-in-his-
 own-abuser-words-7b39f4657b19 (last accessed Sep. 15, 2020).

                                                     7
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 8 of 82 PageID: 1153




 ANSWER:        Tribune admits the allegations contained in paragraph 18 of the Amended

 Complaint.

        19.     New York Daily News Company (“Daily News”) is owned by the Tribune
 Publishing Company (Tribune and Daily News are sometimes hereinafter referred to collectively
 as “Daily News”) with a place of business located at 125 Theodore Conrad Drive, Jersey City,
 New Jersey 07305, and 4 New York Plaza, New York, NY 10004. The Daily News is a
 “person” as defined under 18 U.S.C. § 1961(3). At all times relevant, the Tribune Publishing
 Company had the right and did exercise control over the actions of the New York Daily News.

 ANSWER:        The Daily News denies that it has a place of business at 4 New York Plaza, New

 York, NY 10004. The Daily News admits the remaining allegations in paragraph 19.

         20.    Vijaya Gadde (“Gadde”) is the Head of Legal, Public Policy, and Trust and Safety
 Lead at Twitter, Inc. At all times relevant, Vijaya Gadde was the sole decision maker and person
 authorized to permanently ban Twitter users who violated Twitter’s Terms of Service and Rules.
 She is a “person” as defined under 18 U.S.C. § 1961(3). Gadde is believed to be domiciled in
 the State of California.

 ANSWER: Tribune and the Daily News are without knowledge or information sufficient to form

 a belief as to the truth of the allegations contained in paragraph 20 of Plaintiff’s Amended

 Complaint.

        21.     Twitter, Inc. (“Twitter”), is a company organized under the laws of the State of
 Delaware with its principal place of business located at 1355 Market Street, San Francisco, CA
 94103, that conducts its business globally and a “person” as defined under 18 U.S.C. § 1961(3).

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 21 of Plaintiff’s Amended

 Complaint.

        22.    The Exoo Enterprise is a criminal enterprise as defined under 18 U.S.C.
 § 1961(4), consisting of Defendant Christian Exoo a/k/a “AntiFashGordon,” who directs the
 Exoo Enterprise, St. Lawrence University, Vijaya Gadde, Twitter, Inc., and unidentified
 associates.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 29 of Plaintiff’s Amended

 Complaint.

                                                  8
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 9 of 82 PageID: 1154




        23.     Cohen, Weiss, and Simon, LLP (“CWS”) is a law firm with its principal place of
 business located at 900 3rd Avenue, #2100, New York, New York 10022 and a “person” as
 defined under 18 U.S.C. § 1961(3).

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 23 of Plaintiff’s Amended

 Complaint.

                                  JURISDICTION AND VENUE

         24.  Jurisdiction of this Court is proper because this litigation arises under federal law,
 namely 18 U.S.C. §§ 1961 to 1968. This Court has jurisdiction over this matter under 28 U.S.C.
 § 1331.

 ANSWER: Tribune and the Daily News admit the allegations contained in paragraph 24 of the

 Amended Complaint.

        25.    The Court has supplemental jurisdiction over the state law claims asserted in this
 case under 28 U.S.C. § 1367(a).

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 25 of the

 Amended Complaint.

         26.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) because a
 substantial part of the events or omissions giving rise to the claims occurred in this District, and
 the threatened and actual harm occurred in this District by reason of Defendants’ conduct as
 alleged below.

 ANSWER:        Tribune and the Daily News admit that venue is proper in this Court pursuant to

 28 U.S.C. § 1391(b)(2) but deny the remaining allegations in paragraph 26 of the Amended

 Complaint.

                          FACTS PERTINENT TO ALL PLAINTIFFS

         27.     Defendant Exoo publishes Tweets and doxes other persons private and
 undisclosed information under Twitter username “@AntiFashGordon” the leading Antifa Twitter
 account that as of December 30, 2020, has 46,140 followers. The headline of
 @AntiFashGordon’s public profile states “I expose fascists via #OSINT, get them fired, de-
 homed, kicked out of school, etc.” Exoo’s definition of fascists and white supremacists is
 indiscernible, because he uses the terms broadly and interchangeably. Based on the substance of



                                                   9
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 10 of 82 PageID: 1155




 @AntiFashGordon’s Tweets he broadly identifies all persons who do not share his radical far left
 political ideology as fascists and/or white supremacists.

 ANSWER:         Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 27 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 27 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        28.      Upon information and belief, Exoo is known to Twitter’s Trust & Safety Council
 (“TSC”) as a habitual doxer and ban evader. A ban evader is a person who creates a new Twitter
 account after receiving a permanent ban. The ban evader’s new account is called a “ban evasion
 account,” and is prohibited by Twitter rules. 2 A permanent ban means a lifetime ban.

 ANSWER:         Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 28 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 28 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        29.     Doxing is prohibited by Twitter’s Private Information Policy within their Terms
 of Service and Rules (“TOS”).3

 ANSWER:         Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 29 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 29 of Plaintiff’s Amended




 2
   https://help.twitter.com/en/rules-and-policies/enforcement-options “Permanent suspension: This is our
 most severe enforcement action. Permanently suspending an account will remove it from global view,
 and the violator will not be allowed to create new accounts.”
 3
    https://help.twitter.com/en/rules-and-policies/personal-information “You may not publish or post other
 people’s private information without their express authorization and permission. We also prohibit
 threatening to expose private information or incentivizing others to do so.”

                                                    10
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 11 of 82 PageID: 1156




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        30.    Upon information and belief, in addition to Twitter’s agreement to allow Exoo to
 change username @DoxSavage to @AntiFashGordon, Exoo has had two Twitter accounts
 permanently banned for doxing. Twitter has previously permanently banned @ChrisExoo, 4
 @ChristianExoo.5

 ANSWER:           Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 30 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 30 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

       31.      Exoo directs associates in an enterprise that uses interstate communications to
 conduct patterns of racketeering activities.

 ANSWER:

           Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 31 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 31 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        32.     Of their own volition, Exoo and associates identify persons as Nazis, fascists, and
 white supremacists, which also includes any person Exoo and/or associates label homophobic,
 transphobic, etc. Once a target has been identified Exoo and associates set about to learn the
 personal identity of their unknown targets.




 4
     https://twitter.com/ChrisExoo (last accessed Sep. 15, 2020)
 5
     https://twitter.com/ChristianExoo (last accessed Sep. 15, 2020)

                                                      11
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 12 of 82 PageID: 1157




 ANSWER:

           Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 32 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 32 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         33.    Once their targets’ identity is discovered, Exoo and associates commence patterns
 of racketeering activities to extort employment terminations and compel school expulsions, by
 directing waves of threatening phone calls, emails, Twitter messages, social media comments at
 the target’s employers, co-workers, and school administrators.

 ANSWER:

           Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 33 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 33 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

          34.     Enterprise associates “dogpile” their target’s employers and co-workers with calls
 to their direct work phone number and email address with continual calls and emails to every
 employee and co-worker to extort the target’s termination. The practice eliminates a company’s
 ability to conduct business.

 ANSWER:

 Tribune and the Daily News are without knowledge or information sufficient to form a belief as

 to the truth of the allegations contained in paragraph 34 of Plaintiff’s Amended Complaint. To

 the extent the allegations contained in paragraph 34 of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.




                                                 12
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 13 of 82 PageID: 1158




         35.    To extort their target’s termination, enterprise associates harm his employer’s
 existing and prospective business relationships by posting a flood of negative comments and
 reviews to the employer’s social media and internet sites to use as leverage to extort their target’s
 termination.

 ANSWER:

 Tribune and the Daily News are without knowledge or information sufficient to form a belief as

 to the truth of the allegations contained in paragraph 35 of Plaintiff’s Amended Complaint. To

 the extent the allegations contained in paragraph 35 of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        36.     When an employer does not immediately terminate their target, Enterprise
 associates directly contact and threaten their target’s employers’ customers to shame them from
 continuing to do business with the target’s employer.

 ANSWER:

           Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 36 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 36 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         37.     As a result of Exoo’s dox and direction of an enterprise engaged in threatening
 patterns of racketeering activities as described above, every Plaintiff has received explicitly
 violent threats against their life and the lives of their family, several Plaintiffs were physically
 attacked about their person, sustained damage to their homes and property, and all Plaintiffs were
 terminated from employment due to the enterprise’s patterns of racketeering activities.

 ANSWER:

           Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 37 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 37 of Plaintiff’s Amended



                                                  13
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 14 of 82 PageID: 1159




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                            DANIEL D’AMBLY

         38.    D’Ambly repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

           Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 37 of Plaintiff’s Amended Complaint.

         39.   Upon information and belief, the Exoo Enterprise targeted D’Ambly as a fascist
 and white supremacist at some point in or about January 2018. Thereafter, enterprise associates
 stalked D’Ambly to uncover his true identity, for the sole purpose of doxing him.

 ANSWER:           Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 39 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 39 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         40.     Upon information and belief, by September 2018, Twitter received dozens of
 complaints directly Tweeted to Twitter Support and Twitter Trust and Safety informing them
 that Exoo’s former Twitter account @DoxSavage was aggressively doxing, which forced Twitter
 to investigate the accounts activities. Under Twitter’s normal protocol, accounts being
 investigated for violating the TOS are prevented from Tweeting during the investigation. 6

 ANSWER:           Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 40 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 40 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


 6
     https://help.twitter.com/en/rules-and-policies/enforcement-options (last accessed Sep. 15, 2020)

                                                      14
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 15 of 82 PageID: 1160




         41.     Twitter ignored their TOS and allowed @DoxSavage to continue Tweeting during
 their investigation.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 41 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 41 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         42.    Upon information and belief, at some point on or about October 1, 2018, Gadde
 and Twitter agreed to allow @DoxSavage to undergo a name change in lieu of a third permanent.
 The unprecedented agreement to allow Exoo’s username change to @AntiFashGordon under
 these circumstances was done to ensure he kept his approximate 15,000 @DoxSavage followers.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 42 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 42 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         43.    On October 11, 2018, @DoxSavage Tweeted a farewell announcement to his
 followers: “Hey folks—I just underwent a name change from @DoxSavage to @AntiFash
 Gordon. I’ll be back tomorrow to expose more violent fascists who were on the ground in
 Providence on 10/6.” The name change kept the Exoo Enterprise intact, and their ability to
 effectively conduct its patterns of racketeering activities was not harmed.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 43 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 43 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        44.    On October 29, 2018, at 11:49 a.m., @AntiFashGordon published a massive
 twenty-two count Tweet thread (a thread is a series of related Tweets) that doxed D’Ambly to his
 estimated 20,000 followers. The dox publicly disclosed for the first time D’Ambly’s name,

                                                 15
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 16 of 82 PageID: 1161




 hometown, photograph, employer, occupation, employer’s location, multiple telephone numbers
 for his employer, a labor union Referendum Board he chaired, and the names of the other
 Referendum Board members.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 44 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 44 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        45.     In the dox, @AntiFashGordon labeled D’Ambly a “Nazi” and directed the Exoo
 Enterprise associates to send harassing, intimidating, and threatening phone calls, and Tweets to
 the Daily News’s Twitter username @NYDailyNews, to extort D’Ambly’s termination. Exoo’s
 dox directed:

            a. In the 19th Tweet, @AntiFashGordon directed his associates “stay on top of this,
               too. If you don’t hear back from @NYDailyNews, keep tweeting at them.” Call
               their printing facilities in Jersey City at (201) ***-**** (number provided in
               original Tweet) and warn them about Daniel D’Ambly...”

            b. A follow up Tweet included a second telephone number for the New York Daily
               News and a subsequent Tweet included the direct telephone number to
               D’Ambly’s print shop.

            c. Within minutes the Exoo Enterprise obeyed Exoo’s directive and flooded
               @NYDailyNews and @Teamsters with Tweets and phone calls that threatened
               the Daily News with violent attacks if D’Ambly was not terminated.

            d. Upon information and belief, from October 29, 2018, to January 11, 2019, the
               Exoo Enterprise directed no less than fifty-four (54) threatening Tweets to
               @Daily News plus an unknown number of threatening phone calls.

            e. D’Ambly was never told of the threats or warned to take safety precautions by
               anyone from the Daily News or Tribune.

 ANSWER:        Tribune and the Daily News admit that there were Tweets discussing D’Ambly

 with the @NYDailyNews username tagged and that the Daily News received phone calls

 discussing D’Ambly. Tribune and the Daily News deny that D’Ambly was never told of the

 threats or warned to take safety precautions by anyone from the Daily News or Tribune. Tribune



                                                 16
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 17 of 82 PageID: 1162




 and the Daily News are otherwise without knowledge or information sufficient to form a belief

 as to the truth of the allegations contained in paragraph 45 of Plaintiff’s Amended Complaint. To

 the extent the remaining allegations contained in paragraph 45 of Plaintiff’s Amended Complaint

 allege wrongdoing by or liability or damages against Tribune and the Daily News, the allegations

 are denied.

          46.    On October 30, 2018, without warning D’Ambly of the dangerous threats,
 Tribune engaged Insite Risk Management (“Insite”) to investigate D’Ambly. At the conclusion
 of their investigation, Insite produced the “Private Investigation Report” (“Report”) and provided
 it to the Tribune on December 4, 2018. The Report acknowledged @AntiFashGordon’s doxing
 was the impetus for the investigation and confirmed D’Ambly’s association with EHA. The
 Report included videos of D’Ambly and others using imprudent language during political rallies.

 ANSWER:        Tribune and the Daily News admit that, after receiving Tweets and phone calls

 concerning D’Ambly’s activities, Insite Risk Management (“Insite”) was engaged to confirm the

 veracity of the allegations raised by those Tweets and phone calls. Tribune and the Daily News

 admit that, at the time Insite was engaged, D’Ambly was not told about the Tweets and phone

 calls received. Tribune and the Daily News admit that Insite’s report on that investigation

 confirmed D’Ambly’s association with the European Heritage Association and included videos

 of D’Ambly and others. Tribune and they Daily News deny the remaining allegations in

 paragraph 46 of the Amended Complaint.

        47.     On or before January 8, 2019, EHA posted flyers on public bulletin boards in
 Princeton, New Jersey that announced an “It’s okay to be white” protest march purportedly
 scheduled for January 12, 2019.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 47 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 47 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


                                                 17
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 18 of 82 PageID: 1163




        48.     On January 9, 2019, @AntiFashGordon re-Tweeted the “It’s okay to be white”
 march to his associates and again doxed D’Ambly by Tweeting, “If anyone wants their leaders
 name, it’s Dan D’Ambly.”

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 48 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 28 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        49.    On January 10, 2019, @AntiFashGordon published a second Tweet that
 referenced EHA’s purported march and directed his associates to “show up and shut down” the
 purported march “And please say hi to their leader, Dan D’Ambly for me.”

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 49 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 49 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         50.     On January 10, 2019, D’Ambly was called to an interview with Jean Nechvatal
 (“Nechvatal), Tribune’s Vice President, Talent Management & Learning and James R. Brill
 (“Brill”), Daily News’s Sr. Vice President of Operations. D’Ambly was accompanied at the
 meeting by Union Steward Pete Cairnie. During the meeting, D’Ambly was confronted with
 content of the Report, but not informed of the report’s existence. D’Ambly acknowledged using
 imprudent language in a private conversation during a protest.

 ANSWER:        Tribune and the Daily News admit that, on January 10, 2019, Jean Nechvatal and

 James Brill met with D’Ambly and Union Steward Pete Cairnie and discussed D’Ambly’s

 activities. Tribune and the Daily News admit that the existence of a report by Insite was not

 disclosed to D’Ambly. Tribune and the Daily News admit that, during this meeting, D’Ambly

 acknowledged his activities. Tribune and the Daily News deny the remaining allegations

 contained in paragraph 50 of the Amended Complaint.


                                                 18
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 19 of 82 PageID: 1164




         51.     On January 11, 2019, at 10:14 a.m., @AntiFashGordon again directed his
 associates to shut down EHA’s purported January 12, 2019 “It’s okay to be white” march and
 exhorted his associates “if you can, show up and show these pricks that we don’t tolerate hate in
 our streets.” The Tweet included @NYDailyNews and doxed D’Ambly’s hometown again.
 Exoo encouraged violence to shut down the purported protest, but warned “Remember that the
 police won’t protect us here.”

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 51 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 51 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        52.    Upon information and belief, at some point before 10:21 a.m. on January 11,
 2019, Edward Bushey, Sr. Vice President, General Manager, Manufacturing and Distribution at
 Tribune delivered recordings of the death threats to the Daily News. The callers threatened
 D’Ambly and stated the Daily News was responsible for “any violence or blood spilled is also on
 your hands.” One threatening caller’s phone number was captured.

 ANSWER:        Tribune and the Daily News admit that the Daily News received voicemails of

 threats to the Daily News, including a threat stating that “any violence or blood spilled is also on

 your hands.” Tribune and Daily News deny the remaining allegations in paragraph 52 of the

 Amended Complaint.

         53.    On January 11, 2019, from 9:30 a.m. to 10:14 a.m., Twitter usernames
 @hubcityantifa, @NYCAntifa, and @Nstricklanded replied via Tweet to @AntiFashGordon’s
 instructions with coded messages that confirmed they followed his instructions and made threats.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 53 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 53 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        54.   Upon reason and belief, one of the death threat phone numbers is owned by a
 person who Tweeted mission confirmation to @AntiFashGordon on January 11, 2019.

                                                  19
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 20 of 82 PageID: 1165




 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 54 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 54 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         55.    On January 11, 2019, at 2:20 p.m., EHA Tweeted that the “It’s okay to be white”
 protest was a prank.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 55 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 55 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         56.    On January 11, 2019, at 3:30 p.m., D’Ambly was called to a second meeting with
 James Brill, Sr. Vice President of Operations for the Daily News to recap the previous days
 meeting. In the meeting, Brill issued D’Ambly a “Last and Final Warning” that stated the
 “ONLY reason that you are not being terminated immediately is because, thus far, we have not
 determined that your activities with NJEHA has occurred at work and/or derogatory comments
 were made about any co-workers.” The warning continued “should we learn that you engaged in
 any inappropriate speech or behavior in the workplace or with regard to any other employee, or
 if the Company or any of its employees suffer any backlash as a result of your association with
 the NJEHA, your conduct will be considered “work-related” and you will be terminated
 immediately.”

 ANSWER:        Tribune and the Daily News admit the allegations contained in paragraph 56 of

 the Amended Complaint.

        57.     This meeting with Brill was a pre-text for D’Ambly’s termination. The meeting
 occurred five (5) hours after death threats were received, but Brill did not inform D’Ambly,
 because the Daily News intended to use the threats as evidence the company received “backlash”
 from D’Ambly’s conduct and was the “cause” of D’Ambly’s termination.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 57 of the

 Amended Complaint.


                                                 20
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 21 of 82 PageID: 1166




         58.   At 4:34 p.m. on January 11, 2019, @AntiFashGordon replied to EHA’s Tweet by
 threatening D’Ambly whereby @AntiFashGordon threatened “Regardless, I’m gonna spend the
 next week wrecking your fucking life, Dan D’Ambly.”

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 58 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 58 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         59.    In the evening of January 11, 2019, the Exoo Enterprise’s extended campaign of
 violent Tweets and threats of physical violence to D’Ambly came to fruition and D’Ambly’s
 vehicle was “keyed” (scratched) and tires slashed while parked outside of his home on private
 property. An investigation report for a bias incident, criminal mischief, and harassment was filed
 with the South Brunswick Police Department.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 59 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 59 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        60.     D’Ambly reported to work the following day on January 12, 2019, but was not
 informed of the death threats received the day before.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 60 of the

 Amended Complaint.

         61.      On Sunday, January 13, 2019, at 10:16 a.m., five (5) days before D’Ambly’s
 official termination date @AntiFashGordon Tweeted to four of his associates that he “got a
 pretty reliable tip this morning that he’s not at the @NYDailyNews anymore...” in reference to
 D’Ambly.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 61 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 61 of Plaintiff’s Amended

                                                 21
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 22 of 82 PageID: 1167




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         62.    On Monday, January 14, 2019, the Daily News called D’Ambly and told him not
 to report to work until informed otherwise.

 ANSWER:        Tribune and the Daily News admit that, upon learning of threatening voicemails

 on Monday, January 14, 2019, the Daily News called D’Ambly and told him not to report work

 because the Daily News had serious safety concerns and felt compelled to hire extra security, as

 well as notify the local law enforcement authorities.

         63.    On January 16, 2019, during a phone conference with Brill, Nechvatal, and a
 Union representative, D’Ambly was played the recorded death threats and asked to identify the
 caller. D’Ambly was unable to identify the caller, but said it was the behavior of “Antifa types.”
 Brill was scornful of D’Ambly’s inability to identify the caller and blamed him for the threats.
 D’Ambly was terminated during this phone conference.

 ANSWER:        Tribune and the Daily News admit that Brill, Nechvatal, and a Union

 representative had a phone conference with D’Ambly on January 16, 2019. Tribune and the

 Daily News admit that, during the phone conference, recordings of threats to the Daily News

 workplace associated with D’Ambly were played and that D’Ambly was unable to identify the

 callers. Tribune and the Daily News admit that D’Ambly was terminated during this phone

 conference. Tribune and the Daily News deny the remaining allegations in paragraph 63.

        64.    On January 23, 2019, Patrick LoPresti, President of Local One-L informed the
 Daily News that they were appealing D’Ambly’s termination pursuant to terms of the Contract.

 ANSWER:        Tribune and the Daily News admit the allegations contained in paragraph 64 of

 the Amended Complaint.

         65.    On or about January 25, 2019, D’Ambly received his “Termination of
 Employment” letter, signed by Brill, and dated January 22, 2019. The letter informed D’Ambly
 his termination was effective January 18, 2019. The termination letter is imbued with Brill’s
 animus for D’Ambly. In the letter, Brill stated “your choice to take these repulsive actions has
 now put our workplace and employees at risk of counter attacks by Antifa.”



                                                 22
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 23 of 82 PageID: 1168




 ANSWER:         Tribune and the Daily News admit that a “Terminated of Employment” letter

 dated January 22, 2019 was sent to D’Ambly, and that the letter informed D’Ambly that his

 termination was effective January 19, 2019. Tribune and the Daily News admit that the letter

 included the statement “your choice to take these repulsive actions has now put our workplace

 and employees at risk of counter attacks by Antifa.” Tribune and the Daily News deny the

 remaining allegations in paragraph 65 of Plaintiff’s Amended Complaint.

        66.     The termination letter falsely stated the Daily News learned of the death threats
 on January 14, 2019, contrary to emails that confirm the Daily News learned of the threats on
 January 11, 2019.

 ANSWER:         Tribune and the Daily News admit that the termination letter stated that, on

 January 14, 2019, the Daily News learned of two threatening voicemails that had been left in the

 Daily News’ voicemail. Tribune and the Daily News deny the remaining allegations in

 paragraph 66.

        67.     In the termination letter, Brill claimed the death threats received on January 11,
 2019, were the “cause” of D’Ambly’s termination, because the death threats meant D’Ambly
 “brought his activities” into the workplace, therefore, “we deem your actions to be work related
 and are terminating your employment for cause.”

 ANSWER:         Tribune and the Daily News admit that the termination letter stated that the

 threatening voicemails learned of on January 14, 2019 were a cause for D’Ambly’s terminations,

 as D’Ambly’s actions put the Daily News’ workplace in danger. Tribune and the Daily News

 deny the remaining allegations in paragraph 67 of the Amended Complaint.

        68.    At some point after January 23, 2019, the Union on behalf of D’Ambly filed a
 grievance with the American Arbitration Association, case number 01-19-0000-7178. The
 Union retained attorneys Thomas Kennedy (“Kennedy”) and Kate M. Swearengen
 (“Swearengen”) of Cohen, Weiss, and Simon, LLP (collectively Kennedy, Swearengen and
 Cohen. Weiss and Simon, LLP shall be referred to as “CWS”) to represent D’Ambly.

 ANSWER:         Tribune and the Daily News admit the allegations contained in paragraph 68 of

 the Amended Complaint.


                                                 23
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 24 of 82 PageID: 1169




          69.    Thereafter, D’Ambly had a phone conference with Kennedy to discuss the case.
 D’Ambly was acquainted with Kennedy for approximately twenty years due to his Union
 activities. D’Ambly explained the threats he received, property damage, and that his tires were
 slashed. D’Ambly stated “Tom, this Antifa are terrorists...” Kennedy angrily responded, “I do
 not consider Antifa to be terrorists and if you are going to continue referring to them (Antifa) as
 terrorists we are going to end this call.” Kennedy scoffed at D’Ambly’s desire to have his
 employment reinstated at the Daily News.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 69 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 69 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         70.    At some point thereafter, D’Ambly had his first case discussion phone conference
 with Kate Swearengen, who assumed representation. Without prompting, Swearengen explicitly
 informed D’Ambly that “she doesn’t agree with his politics and she doesn’t want to discuss them
 any further.” Like Kennedy, Swearengen dismissed D’Ambly’s wish to have his employment
 reinstated.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 70 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 70 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        71.     Kennedy and Swearengen’s revulsion of D’Ambly directed their representation
 and they failed to adequately research basic facts favorable to D’Ambly’s wish to be reinstated.
 CWS ignored Brill’s misrepresentation and veracity of the claimed “cause” of their client’s
 termination.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 71 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 71 of Plaintiff’s Amended




                                                  24
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 25 of 82 PageID: 1170




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        72.    CWS failed to adequately investigate the sources of the doxing campaign. Had
 CWS engaged in reasonable investigation of the source of the dox they would have discovered
 @AntiFashGordon’s January 13, 2019, announcement that D’Ambly was terminated, which was
 one day before the Daily News claimed they learned of the “cause” of D’Ambly’s termination.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 72 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 72 of Plaintiff’s Amended

 Complaint allege liability or damages against Tribune and the Daily News, the allegations are

 denied.

       73.     On or about July 15, 2019, D’Ambly dejectedly executed the “Separation
 Agreement and Mutual General Release” negotiated by CWS that paid D’Ambly a lump sum
 payment in exchange the Union would withdraw the pending arbitration case with prejudice.

 ANSWER:        Tribune and the Daily News admit that, on September 9, D’Ambly returned an

 executed a “Separation Agreement and Mutual General Release” that paid him a lump sum and

 provided for the Union’s withdrawal of his grievance. Tribune and Daily News deny the

 remaining allegations contained in paragraph 73 of Plaintiff’s Amended Complaint.

        74.    As a result of Defendants’ misconduct D’Ambly has suffered substantial personal
 and property damage and been severely financially harmed.

 ANSWER:        Tribune and the Daily News deny that D’Ambly suffered personal and property

 damage, or was severely financially harmed as a result of Tribune’s and the Daily News’

 conduct.

                                         ZACHARY REHL

        75.     Rehl repeats and realleges the facts pertinent to all plaintiffs as alleged above in
 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.




                                                  25
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 26 of 82 PageID: 1171




 ANSWER:

         Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 74 of Plaintiff’s Amended Complaint.

         76.     Exoo doxed Rehl for the first time on or about August 2, 2017, and labeled him a
 fascist and a white supremacist because Rehl organized a “Back the Blue” march to support
 police officers and first responders in Philadelphia.

 ANSWER:

         Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 76 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 76 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         77.    Exoo directed enterprise associates to contact Rehl’s former employer New York
 Life Insurance Company to extort Rehl’s termination. As in all cases, enterprise associates
 complied with Exoo’s directions and placed threatening calls, emails, and Tweets to New York
 Life Insurance Company.

 ANSWER:

         Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 77 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 77 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         78.    Rehl was terminated from New York Life Insurance Company in September
 2017.

 ANSWER:

         Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 78 of Plaintiff’s Amended


                                                 26
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 27 of 82 PageID: 1172




 Complaint. To the extent the allegations contained in paragraph 78 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

       79.     On or about October 1, 2018, Rehl was doxed a second time, when he organized
 the “We the People” event that occurred in Philadelphia on November 17, 2018.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 79 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 79 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         80.     On November 14, 2018, Exoo followed up his October 1, 2018 dox with
 directions to his associates to counter protest the We the People event. Exoo directed enterprise
 associates to disrupt the event because “fascism is coming and only we can stop it.”

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 80 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 80 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        81.      On November 16, 2018, Exoo decided his community was being attacked,
 because “the city granted rally permits to fascists, and the cops will be there to protect them.”
 Exoo then Tweeted the phrase “Who protects us? We protect us” a battle cry to get his
 associates to attack “We the People” event organizers.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 81 of Plaintiff’s Amended


                                                  27
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 28 of 82 PageID: 1173




 Complaint. To the extent the allegations contained in paragraph 81 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        82.     At 12:41 a.m. on November 17, 2018, Rehl’s safety was endangered when he was
 attacked by an Exoo associate who threw a brick through the front window of Rehl’s home and
 spray painted the word “Nazi” on the front of his home.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 82 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 82 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                         AMANDA REHL

         83.    AmRehl repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 82 of Plaintiff’s Amended Complaint.

        84.    On or about August 2, 2017, Exoo doxed AmRehl’s home address when he doxed
 her husband Zachary Rehl.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 84 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 84 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


                                                 28
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 29 of 82 PageID: 1174




         85.    On or about October 1, 2018, AmRehl’s home address was doxed a second time
 when Exoo doxed her husband Zachary Rehl, because he organized the “We the People” march
 in Philadelphia that occurred on November 17, 2018.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 85 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 85 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         86.   On November 14, 2018, Exoo directed his associates to counter protest and
 disrupt the We the People the event, because “fascism is coming and only we can stop it.”

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 86 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 86 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        87.      On November 16, 2018, Exoo decided his community was being attacked,
 because “the city granted rally permits to fascists, and the cops will be there to protect them.”
 Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his
 associates to attack “We the People” event organizers.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 87 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 87 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


                                                  29
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 30 of 82 PageID: 1175




        88.     At 12:41 a.m. on November 17, 2018, AmRehl’s safety was endangered when she
 was assaulted by an Exoo associate who threw a brick through the front window of AmRehl’s
 home and spray painted the word “Nazi” on the front of her home.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 88 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 88 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.



    K.R., a minor, by and through her father ZACHARY REHL and mother AMANDA
                                          REHL

        89.     K.R. repeats and realleges the facts pertinent to all plaintiffs as alleged above in
 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 88 of Plaintiff’s Amended Complaint.

         90.    On or about August 2, 2017, Exoo doxed K.R.’s home address when he doxed her
 father Zachary Rehl.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 90 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 90 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.




                                                  30
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 31 of 82 PageID: 1176




        91.     On or about October 1, 2018, K.R.’s home address was doxed a second time when
 Exoo doxed K.R.’s father Zachary Rehl, because he organized the “We the People” march in
 Philadelphia that occurred on November 17, 2018.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 91 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 91 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         92.   On November 14, 2018, Exoo directed his associates to counter protest and
 disrupt the We the People event, because “fascism is coming and only we can stop it.”

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 92 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 92 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        93.      On November 16, 2018, Exoo decided his community was being attacked,
 because “the city granted rally permits to fascists, and the cops will be there to protect them.”
 Exoo then Tweeted the phrase “Who protects us? We protect us” as a battle cry to get his
 associates to attack “We the People” event organizers.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 93 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 93 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


                                                  31
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 32 of 82 PageID: 1177




        94.     At 12:41 a.m. on November 17, 2018, K.R.’s safety was endangered when she
 was assaulted by an Exoo associate who threw a brick through the front window of her home and
 spray painted the word Nazi on the front of her home.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 94 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 94 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.



                                       AARON WOLKIND

         95.    Wolkind repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 94 of Plaintiff’s Amended Complaint.

       96.     Wolkind was doxed in or about June 2019 and called a fascist, white supremacist,
 and Nazi, which is an idiotic assertion, because Aaron’s a Jew.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 96 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 96 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

       97.    On July 3, 2019, Exoo re-posted Exoo’s dox and directed his associates to contact
 Wolkind’s employer Aerzen USA (“Aerzen”) to extort his termination. Immediately enterprise



                                                 32
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 33 of 82 PageID: 1178




 associates directed hundreds of phone calls and emails to Wolkind’s employer and his co-
 workers. Aerzen’s social media accounts and internet profiles were flooded with messages
 demanding his termination.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 97 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 97 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

       98.     On November 28, 2019, Exoo re-doxed Wolkind with Aerzen’s direct phone
 number and the reminder to associates to “Use *67 to block your number.”

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 98 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 98 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         99.    The November 28, 2019, dox dramatically increased the volume of messages
 posted to Aerzen’s social media and internet profiles so much so that it created a network
 security concern and caused Aerzen to temporarily shut down their social media and internet
 profiles.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 99 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 99 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


                                                 33
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 34 of 82 PageID: 1179




       100. The enterprise’s threatening and harassing messages also caused Aerzen’s
 management to close the Coatesville, Pa. building out of fear for employee safety.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 100 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 100 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         101. To their credit, Aerzen did not immediately terminate Wolkind, but when
 enterprise associates discovered Wolkind was not terminated, they directed threats at Aerzen’s
 clients demanding they stop doing business Aerzen or face consequences, and harassed and
 intimidated Aerzen’s foreign subsidiaries.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 101 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 101 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        102. Wolkind continues to receive threatening and harassing phone calls and the dox
 has prohibited Wolkind from obtaining new employment in his field. Prospective employers
 have cancelled scheduled interviews and pulled job offers when they perform an internet
 background search for Wolkind’s name, because the first listing is Exoo’s dox, which identifies
 him as a fascist, white supremacist, and a Nazi, but as stated above Aaron’s a Jew.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 102 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 102 of Plaintiff’s Amended




                                                 34
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 35 of 82 PageID: 1180




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                        STEVE HARTLEY

         103. Hartley repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 102 of Plaintiff’s Amended Complaint.

         104. Hartley was doxed on November 29, 2018, and labeled a Nazi, racist, terrorist and
 a threat to women and minorities. The dox included directives to dogpile Hartley’s employer
 with calls, emails, and Tweets to demand his termination. In the dox, Hartley was identified as
 the president of the Philadelphia Proud Boys.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 104 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 104 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         105. As is the pattern, enterprise associates complied with Exoo’s directives and in
 December 2018, associates inundated Hartley’s employer and co-workers with hundreds of
 phone calls and emails and flooded their social media and internet profiles with negative posts
 and reviews. Enterprise associates still contact Hartley’s employer and co-workers with
 threatening and harassing phone calls and emails.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 105 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 105 of Plaintiff’s Amended




                                                 35
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 36 of 82 PageID: 1181




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         106. Hartley’s home address and personal cell phone were also doxed, and he has
 received hundreds of threatening and harassing phone calls from enterprise associates, including
 direct threats on his life. The threatening and harassing communications continue to this day.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 106 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 106 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                    MARK ANTONY TUCCI

        107. Tucci repeats and realleges the facts pertinent to all plaintiffs as alleged above in
 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 106 of Plaintiff’s Amended Complaint.

         108. Exoo doxed Tucci on December 10, 2018, and associates directed harassing and
 threatening phone calls, emails, and Twitter messages to his employer. Enterprise associates
 called his employer more than 600 times on that first night, which effectively shut down the
 restaurant. Tucci’s employer realized what was happening and told callers he was terminated.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 108 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 108 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.


                                                 36
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 37 of 82 PageID: 1182




        109.    In real time you can see the enterprise’s conspiracy play out in their Tweets.

            a. Exoo doxed Tucci with directions to harass, threaten and intimidate his employer

            b. Enterprise associates who called Tucci’s employer, Tweeted confirmation to
               Exoo.

            c. When Tucci’s employer stated Tucci was terminated, enterprise associates relayed
               that information to Exoo.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 109 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 109 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        110. Exoo replied “Thanks for calling in the meantime it’s very likely they’re just
 hoping this blows over, so keep calling, folks!”

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 110 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 110 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         111. The following day Exoo directed his associates to “keep calling folks” and the
 enterprise continued the assault.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 111 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 111 of Plaintiff’s Amended


                                                 37
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 38 of 82 PageID: 1183




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                     RICHARD SCHWETZ

         112. Schwetz repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 111 of Plaintiff’s Amended Complaint.

         113. The enterprise targeted Schwetz after he volunteered to clean up debris and litter
 at a Scott Presler Clean Up America event that occurred in Philadelphia on May 23, 2020.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 113 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 113 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        114. As a result of participating in the cleanup event and being photographed with
 other Proud Boys that participated in the cleanup event, Schwetz was doxed in June 2020.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 114 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 114 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.




                                                 38
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 39 of 82 PageID: 1184




         115. Enterprise associates directed harassing and threatening phone calls, emails,
 Twitter messages, and social media posts to Schwetz’s co-workers located at the varied locations
 of his then employer Inova Payroll.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 115 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 115 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         116. Amidst the initial wave of incoming harassing and threatening phone calls,
 emails, and Twitter messages, an enterprise associate threatened one specific Inova Payroll
 employee by posting a photograph of the employee with her young son.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 116 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 116 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         117. The employee had no relationship with Schwetz whatsoever, caused Inova Payroll
 to reasonably fear for its employees’ safety.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 117 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 117 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.



                                                 39
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 40 of 82 PageID: 1185




         118. Exoo doxed Schwetz a second time on September 21, 2020, with further
 instructions to enterprise associates to conduct a second round of harassing and threatening
 messages. The threats are still visible on Twitter.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 118 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 118 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                    MATTHEW REIDINGER

         119. Reidinger repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 118 of Plaintiff’s Amended Complaint.

         120. Exoo doxed Reidinger on November 27, 2018, and instructed his associates to
 direct threatening, harassing, and intimidating phone calls, Tweets, to his employer to demand
 his termination.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 120 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 120 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         121. As is the case with all victims, Exoo directed associates to dogpile Reidinger’s
 employer’s social media sites with negative reviews. In his instructions Exoo admits that they
 recently successfully dogpiled Comcast to extort a termination.



                                                 40
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 41 of 82 PageID: 1186




 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 121 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 121 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                        JOBEL BARBOSA

         122. Barbosa repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 121 of Plaintiff’s Amended Complaint.

        123. Exoo doxed Barbosa on June 22, 2019, as trans-phobic, because he was
 photographed at Philadelphia’s gay pride parade. As always, Exoo’s directed enterprise
 associates to contact Barbosa’s employer to demand his termination. Associates immediately
 followed Exoo’s directions, including one enterprise associate who left her name and telephone
 number.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 123 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 123 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         124. Barbosa’s home address and cell phone numbers for him and his wife were posted
 to a webpage phonezapp.noblog.org (no longer available) and Barbosa’s wife received
 threatening calls on her personal cell phone.




                                                 41
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 42 of 82 PageID: 1187




 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 124 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 124 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         125. The number of contacts his former employer received is unknown at this point,
 but the volume was substantial, and Barbosa was immediately called into a meeting with a
 company executive and a human resources representative.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 125 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 125 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        126.    Barbosa was terminated on June 27, 2019.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 126 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 126 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                               SEAN-MICHAEL DAVID SCOTT

        127. Scott repeats and realleges the facts pertinent to all plaintiffs as alleged above in
 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.



                                                 42
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 43 of 82 PageID: 1188




 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 126 of Plaintiff’s Amended Complaint.

        128. Exoo doxed Scott on September 16, 2019 and his employer publicly confirmed
 his employment termination on September 17, 2019.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 128 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 128 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        129. Exoo associates threatened and intimidated the property manager for Scott’s
 apartment. The property manager was fearful of repercussions and demanded Scott vacate the
 premises.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 129 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 129 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        130.    On September 17, 2019, Scott’s home was attacked with graffiti and vandalized.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 130 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 130 of Plaintiff’s Amended



                                                 43
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 44 of 82 PageID: 1189




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

          131. On April 16, 2020, Scott was attacked at his home for the second time and his
 car’s tires were slashed and windows broken.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 131 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 131 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                          JOHN HUGO

        132. Hugo repeats and realleges the facts pertinent to all plaintiffs as alleged above in
 paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 131 of Plaintiff’s Amended Complaint.

        133. Hugo was doxed by Exoo on January 2, 2020, and as with all of his doxes, Exoo
 labeled Hugo a fascist and white supremacist. Exoo’s dox and call to action to his associates was
 re-Tweeted over 100,000 times.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 133 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 133 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.




                                                 44
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 45 of 82 PageID: 1190




         134. Enterprise associates immediately followed Exoo’s directives and made hundreds
 of threatening and harassing phone calls and over 1,000 harassing emails to Hugo’s employer
 demanding Hugo’s termination. As in all cases, the volume of phone calls prevented Hugo and
 his co-workers from performing their jobs. Hugo was terminated in March 2020.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 134 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 134 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         135. Hugo continues to receive threatening and harassing phone calls from enterprise
 associates who threaten Hugo that they will never let him work again and will force him to live
 in a box.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 135 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 135 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

  SUPPLEMENTAL PLEADING TO ADD PLAINTIFF THOMAS LOUDEN WHO WAS
      INJURED BY THE ENTERPRISE AFTER THE COMPLAINT WAS FILED

         136. Louden repeats and realleges the facts pertinent to all plaintiffs as alleged above
 in paragraphs 1 through 37 with the same force and effect as if set forth in detail herein again.

 ANSWER:

        Tribune and the Daily News repeat and reallege their responses to paragraphs 1 through

 135 of Plaintiff’s Amended Complaint.

       137. The original Complaint in this action was filed on September 21, 2020, and
 Louden was injured after the Complaint was filed in the same series of occurrences or


                                                 45
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 46 of 82 PageID: 1191




 transactions after the Complaint was filed. Louden was employed as the Director of Managed
 Care at Thomas Jefferson University Hospital in Philadelphia.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 137 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 137of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.



       138. During a global health emergency and pandemic Exoo doxed Louden’s hospital
 employer on November 2, 2020, and as in all cases associates immediately flooded Louden’s
 employer and co-workers with harassing and threatening phone calls, emails, social media posts.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 138 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 138 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

        139. Louden who does not have a Twitter account was unaware of Exoo’s dox until he
 was called to a Zoom meeting with his hospital’s Vice-President and a human resources
 representative on November 2, 2020. Louden was quizzed about his membership in a right-wing
 extremist group. Louden is not a member of a right-wing extremist group, he is a 30-year
 volunteer firefighter and the appointed Deputy Emergency Management Coordinator for
 Hilltown Township, Pa.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 139 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 139 of Plaintiff’s Amended


                                                 46
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 47 of 82 PageID: 1192




 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         140. On November 3, 2020, Louden learned that Exoo posted photos of his home with
 his car parked in his driveway.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 140 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 140 of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

         141. On November 10, 2020, Exoo re-posted Louden’s personal information with
 explicit directions, including photographs of his home and local street signs, the name of the city,
 and even the longitude and latitude coordinates. Louden, obviously remains fearful for his
 family’s safety. Louden was terminated on December 7, 2020.

 ANSWER:

        Tribune and the Daily News are without knowledge or information sufficient to form a

 belief as to the truth of the allegations contained in paragraph 141 of Plaintiff’s Amended

 Complaint. To the extent the allegations contained in paragraph 141of Plaintiff’s Amended

 Complaint allege wrongdoing by or liability or damages against Tribune and the Daily News, the

 allegations are denied.

                                     CLAIMS FOR RELIEF

                                             COUNT I

         Violation of New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to – 49
    (as to D’Ambly against Tribune Publishing Company and the New York Daily News)

         142. D’Ambly realleges and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 141 with the same force and effect as if set forth in
 detail herein again.



                                                 47
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 48 of 82 PageID: 1193




 ANSWER:       Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 141 of Plaintiff’s Amended Complaint.

        143.   Defendants Tribune and Daily News are employers as defined in N.J.S.A. 10:5-5.

 ANSWER:       Tribune and the Daily News admit the allegations contained in paragraph 143 of

 the Amended Complaint.

        144. D’Ambly is older than forty years (40) old and was an employee as defined in
 N.J.S.A. 10:5-5.

 ANSWER:       Tribune and the Daily News admit the allegations contained in paragraph 144 of

 the Amended Complaint.

        145. Defendants Tribune and Daily News discharged D’Ambly due to their enmity
 towards D’Ambly’s racially identifiable associations, whereas, non-white Tribune and Daily
 News employees who participate in racially identifiable associations, are not punished, or
 terminated, violated N.J.S.A. 10:5-12.

 ANSWER:       Tribune and the Daily News deny the allegations contained in paragraph 145 of

 the Amended Complaint.

      146. Defendants Tribune and Daily News undertook several pre-textual steps to mask
 D’Ambly’s discriminatory termination:

           a. Tribune hired a private investigation firm to invade D’Ambly’s privacy in an
              unsuccessful effort to catch D’Ambly engaged in unlawful activity.

           b. In the morning of January 11, 2019, the Daily News received death threats
              intended to extort D’Ambly’s termination that they did not immediately disclose,
              because they intended to use the threats pre-textually as the “cause” of D’Ambly’s
              termination.

           c. In the afternoon of January 11, 2019, the Daily News issued D’Ambly a “Last and
              Final Warning,” that warned D’Ambly he would be immediately terminated if it
              were discovered he brought his political activities into the workplace, but they did
              not inform or warn D’Ambly of the death threats earlier received.

           d. D’Ambly was informed he was terminated on January 16, 2019.

           e. Subsequently, D’Ambly received a “Termination of Employment” letter dated
              January 22, 2019, whereby, the Daily News falsely stated they discovered the
              death threats on January 14, 2019, contrary to indisputable evidence they received
              the death threats on January 11, 2019, which meant he “brought his activities into

                                               48
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 49 of 82 PageID: 1194




                the workplace” after he was warned. Daily News cited this fabrication as the
                “cause” of D’Ambly’s termination.

 ANSWER:        Tribune and the Daily News admit that it hired a firm to confirm the allegations

 raised about D’Ambly’s activities, that D’Ambly was issued a “Last and Final Warning” that he

 would be terminated if his activities were brought into the workplace, that D’Ambly was

 informed that he was terminated on January 16, 2019, and that D’Ambly was sent a

 “Termination of Employment” letter dated January 22, 2019 stating that he was terminated after

 threats were discovered on January 14, 2019. Tribune and the Daily News deny the remaining

 allegations in paragraph 146 of the Amended Complaint.

        147. As a direct and proximate result of defendants Tribune Publishing Company and
 the New York Daily News racially discriminatory termination, D’Ambly has suffered adverse
 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,
 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an
 amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 147 of

 the Amended Complaint.

                                            COUNT II

                      Tortious Interference with Prospective Economic Benefit
  (as to all Plaintiffs except K.R. against defendant Christian Exoo a/k/a “AntiFashGordon”)

         148. Plaintiffs reallege and incorporate herein by reference each and every one of the
 allegations contained in paragraphs 1 through 147 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 147 of Plaintiff’s Amended Complaint.

        149.    Plaintiffs were rightfully entitled to pursue lawful employment.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege


                                                 49
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 50 of 82 PageID: 1195




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         150. Plaintiffs reasonably expected their employment to continue into the future and to
 benefit economically from his employment.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         151. Defendant Exoo knew Plaintiffs were employed and intentionally interfered with
 their prospective economic benefits to be gained from continued employment.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        152. Defendant Exoo intentionally and unjustifiably interfered with Plaintiffs rights to
 pursue lawful business.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

       153. Defendant Exoo’s interference caused Plaintiffs employer to terminate their
 employment.



                                                50
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 51 of 82 PageID: 1196




 ANSWER:        Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         154. Plaintiffs have suffered and will continue to suffer irreparable harm in the form of
 damage to his reputation, loss of income and financial hardship as a result of Exoo’s
 interference.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        155. As a direct and proximate result of defendant Exoo’s interference with Plaintiffs
 prospective economic benefits, Plaintiffs have suffered adverse consequences and continue to be
 damaged. Plaintiffs are entitled to compensatory damages, equitable and declaratory relief,
 punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,
 but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count II of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count II of Plaintiff’s Amended Complaint allege




                                                51
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 52 of 82 PageID: 1197




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                            COUNT III

        Intrusion Upon Seclusion – Public Disclosure of Private Personal Information
     (as to all Plaintiffs except for K.R. against Christian Exoo a/k/a “AntiFashGordon”)

         156. Plaintiffs reallege and incorporate herein by reference each and every one of the
 allegations contained in paragraphs 1 through 155 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 155 of Plaintiff’s Amended Complaint.

         157. In directing and carrying out a sustained effort to embarrass, defame and publicize
 private facts, including Plaintiffs’ home address and familial relations without their consent,
 Exoo intentionally intruded upon Plaintiffs’ solitude and seclusion.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count III of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count III of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         158. By conducting a sustained effort to embarrass, defame and publicize private facts
 including D’Ambly’s home address and familial relations without Plaintiffs’ consent, Exoo
 intentionally intruded upon Plaintiffs’ solitude and seclusion.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count III of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count III of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          159. Defendant intentionally intruded on Plaintiffs’ solitude and seclusion in a manner
 that is highly offensive to a reasonable person.

                                                 52
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 53 of 82 PageID: 1198




 ANSWER:        Tribune and the Daily News make no response to the allegations in Count III of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count III of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        160. As a direct and proximate result of Exoo’s intrusion upon his seclusion, Plaintiffs
 have suffered adverse consequences and continue to be damaged. Plaintiffs are entitled to
 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable
 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count III of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count III of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                            COUNT IV

  Violation of N.J.S.A. 2C:33-4.1 and N.J.S.A. 2C:30-31(a) Cyber-Harassment and Stalking
         (as to D’Ambly against defendant Christian Exoo a/k/a “AntiFashGordon”)

         161. D’Ambly realleges and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 160 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 160 of Plaintiff’s Amended Complaint.

       162. Defendant Exoo encouraged and incited others to violence against D’Ambly and
 conducted an ongoing campaign that intruded D’Ambly’s life.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IV of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IV of Plaintiff’s Amended Complaint allege



                                                 53
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 54 of 82 PageID: 1199




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          163. Defendant Exoo intentionally and knowingly sent, commented, and posted
 D’Ambly’s private and involuntarily disclosed personal information to social media networking
 sites to purposely harass, intimidate, and threaten D’Ambly.

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count IV of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IV of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

           164.   By encouraging others to inflict physical harm to D’Ambly’s person and property.

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count IV of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IV of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

      165. By encouraging others to commit crimes against D’Ambly that resulted in
 D’Ambly receiving death threats and sustaining physical damage to his personal property

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count IV of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IV of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         166. As a direct and proximate result of Defendant Exoo’s cyber-harassment and
 stalking D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is
 entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and


                                                 54
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 55 of 82 PageID: 1200




 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of
 $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IV of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IV of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                              COUNT V

                   Violation of 18 U.S.C. § 875(c) – Interstate Communications
        (as to all Plaintiffs against defendant Christian Exoo a/k/a “AntiFashGordon”)

         167. Plaintiffs reallege and incorporate herein by reference each and every one of the
 allegations contained in paragraphs 1 through 166 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 166 of Plaintiff’s Amended Complaint.

        168. By using an interactive computer service to intentionally transmit threats of
 physical violence at Plaintiffs via interstate communications.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count V of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News. To

 the extent the allegations contained in Count V of Plaintiff’s Amended Complaint allege wrongdoing

 by or liability or damages against Tribune and the Daily News, the allegations are denied.

         169. By directing an enterprise is engaged in an interstate campaign of violent threats
 against Plaintiffs for the purpose of injuring and endangering Plaintiffs’ personal safety.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count V of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News. To




                                                  55
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 56 of 82 PageID: 1201



 the extent the allegations contained in Count V of Plaintiff’s Amended Complaint allege wrongdoing

 by or liability or damages against Tribune and the Daily News, the allegations are denied.

        170. By explicitly threatening Plaintiffs via an interactive computer service Exoo
 transmitted threats in interstate commerce.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count V of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News. To

 the extent the allegations contained in Count V of Plaintiff’s Amended Complaint allege wrongdoing

 by or liability or damages against Tribune and the Daily News, the allegations are denied.

        171. As a direct and proximate result of defendant Exoo’s use of interstate
 communications to threaten and harm Plaintiffs they have suffered adverse consequences and
 continue to suffer adverse consequences. Plaintiffs are entitled to compensatory damages,
 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an
 amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count V of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News. To

 the extent the allegations contained in Count V of Plaintiff’s Amended Complaint allege wrongdoing

 by or liability or damages against Tribune and the Daily News, the allegations are denied.

                                             COUNT VI

                              Violation of 18 U.S.C. 2261A(2) –Stalking
        (as to all Plaintiffs against defendant Christian Exoo a/k/a “AntiFashGordon”)

         172. Plaintiffs reallege and incorporate herein by reference each and every one of the
 allegations contained in paragraphs 1 through 171 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 171 of Plaintiff’s Amended Complaint.

         173. Exoo used an interactive computer service to surveil and stalk Plaintiffs with the
 intent to harass, intimidate, threaten, and harm Plaintiffs.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

                                                  56
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 57 of 82 PageID: 1202




 To the extent the allegations contained in Count VI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         174. Exoo stalked Plaintiffs to discover their personal identity and then disseminated
 the information using an interactive computer service with instructions to enterprise associates
 with directions to harass, intimidate, and endanger Plaintiffs personal safety.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        175. Exoo used an interactive computer service to direct an enterprise to harass,
 intimidate, and threaten others in order to extort Plaintiffs termination from lawful employment.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        176. Exoo’s conduct caused Plaintiffs to reasonably fear for the safety of themselves
 and their family and caused Plaintiffs to suffer severe emotional and financial distress.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VI of Plaintiff’s Amended Complaint allege




                                                 57
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 58 of 82 PageID: 1203




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        177. As a direct and proximate result of defendant Exoo’s stalking in violation of
 18 U.S.C. § 2261A(2) Plaintiffs have has suffered adverse consequences and continue to suffer
 adverse consequences. Plaintiffs are entitled to compensatory damages, equitable and
 declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an amount to be
 determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                           COUNT VII

                          Employer’s Breach of its Duty to Warn
  (as to D’Ambly against defendants Tribune Publishing Company and the New York Daily
                                          News)

         178. D’Ambly realleges and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 177 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 177 of Plaintiff’s Amended Complaint.

      179. Defendants Tribune and Daily News received a stream of death threats directed at
 D’Ambly over a two and one-half month period, but they never warned D’Ambly.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 179 of

 the Amended Complaint.

        180. Defendants Tribune and Daily News never warned D’Ambly to take
 precautionary measures as he entered or exited the workplace.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 180 of

 the Amended Complaint.


                                                 58
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 59 of 82 PageID: 1204




      181. Defendants Tribune and Daily News did not take steps to increase the safety of
 D’Ambly and other employees as they entered and exited the workplace.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 181 of

 the Amended Complaint.

         182. Defendants Tribune and Daily News did not secure the workplace in order to
 protect D’Ambly and others.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 182 of

 the Amended Complaint.

        183. As he was not aware of the threats, D’Ambly could not take steps to protect
 himself and his property and as a result his property was damaged on January 11, 2019.

 ANSWER:        Tribune and the Daily News are without knowledge or information sufficient to

 form a belief as to the truth of the allegations contained in paragraph 183 of Plaintiff’s Amended

 Complaint.

         184. Defendants Tribune and Daily News had a duty to warn their employee he was
 the direct target of the death threats they received.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 184 of

 the Amended Complaint.

         185. As a direct and proximate result of defendants Tribune and Daily News’ failure to
 warn D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is
 entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and
 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of
 $75,000.00.

 ANSWER:        Tribune and the Daily News deny the allegations contained in paragraph 185 of

 the Amended Complaint.




                                                 59
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 60 of 82 PageID: 1205




                                           COUNT VIII

                 Violations of N.J.S.A 2C:41-1 to – 2C:41-6.2 (Racketeering)
  (as to D’Ambly against defendants Christian Exoo a/k/a “AntiFashGordon,” St. Lawrence
             University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

         186. D’Ambly realleges and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 185 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 185 of Plaintiff’s Amended Complaint.

        187. The “Exoo Enterprise” is directed by defendant Christian Exoo a/k/a
 “@AntiFashGordon,” and consists of associates St. Lawrence University, including their
 employees and agents, Vijaya Gadde, and Twitter, Inc., including their employees and agents,
 and unknown associates.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        188. Defendant Exoo used an interactive computer service to direct the Exoo
 Enterprise’s patterns of racketeering activities as defined by N.J.S.A. 2C:41(a)(1) to extort
 D’Ambly’s termination from the Daily News.

            a. The Exoo Enterprise threatened the Daily News via Tweets and phone calls and
               related activities prohibited by N.J.S.A. 2C:41-2.

            b. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(h).

            c. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(bb)

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VIII of Plaintiff’s Amended Complaint allege




                                                 60
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 61 of 82 PageID: 1206




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

      189. As a direct result of the Exoo Enterprises patterns of racketeering activities,
 D’Ambly was terminated from his employment.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        190. As a direct and proximate result of Defendants’ patterns of racketeering activities
 D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is entitled
 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and
 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of
 $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count VIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count VIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                            COUNT IX

                        Violations of 18 U.S.C. §§ 1962(c) – Racketeering
              Multiple violations of RICO predicates 18 U.S.C. §§ 1951 and 1952
     (as to all Plaintiffs against defendants Christian Exoo a/k/a “AntiFashGordon,” St.
       Lawrence University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

         191. Plaintiffs reallege and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 190 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 190 of Plaintiff’s Amended Complaint.

                                                 61
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 62 of 82 PageID: 1207




         192. Each of the individuals and entities is a “person” within the meaning of 18 U.S.C.
 § 1961(3) who conducted the affairs of the enterprise, through a pattern of racketeering activity
 in violation of 18 U.S.C. § 1962(c).

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         193. The Exoo Enterprise is an enterprise within the meaning of 18 U.S.C. 1961(4),
 directed by defendant Christian Exoo a/k/a “@AntiFashGordon,” and consisting of St. Lawrence
 University, including their employees and agents, Vijaya Gadde, and Twitter, Inc., including
 their employees and agents, and unknown associates. The Exoo Enterprise was created to dox
 fascists and white supremacists in order to use the doxed information to conduct patterns of
 racketeering activities to threaten violence, intimidate, harass, and extort others to achieve the
 enterprises mission of causing employment terminations, educational expulsions, physical injury,
 and personal harm to the persons doxed. The Exoo Enterprise functions as an organization and
 continuing unit to effectuate patterns of racketeering activity.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         194. Upon information and belief, multiple generations of Exoo’s family are or were
 employed by St. Lawrence University and Exoo’s activities are well known to St. Lawrence
 faculty and administrators, who allow Exoo to direct the enterprise from St. Lawrence property,
 from his place of employment, during his normal work hours using St. Lawrence equipment and
 information technology. St. Lawrence consents to Exoo’s use of St. Lawrence property to direct
 the enterprise, and participates in the Exoo Enterprise, because they believe the patterns of
 racketeering activities helps St. Lawrence’s achieve their global mission.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

                                                62
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 63 of 82 PageID: 1208




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        195. Exoo uses his employment, teaching, and lecturing at St. Lawrence with the
 consent and approval of St. Lawrence to recruit students to join the Exoo Enterprise as
 associates. In concert with other associates, the Exoo Enterprise, directed by Exoo created and
 maintained systematic links for the common purpose of doxing targeted fascists and white
 supremacists, and then threaten, harass, and extort others to cause harm to their targets.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

       196. At all times relevant, Gadde was the only Twitter employee authorized to
 permanently ban Twitter users.7

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        197. Exoo is and was well known to Gadde and Twitter, because Gadde and Twitter
 have twice before permanently banned Exoo due to habitual doxing.



 7
   Meet Vijaya Gadde, an Indian-born Twitter head who decides on blocking tweets, users, The Economic
 Times, (Jan. 16, 2020) https://economictimes.indiatimes.com/tech/internet/meet-vijaya-gadde-an-indian-
 born-twitter-head-who-decides-on-blocking-tweets/articleshow/73281445.cms, last accessed September
 12, 2020. See also, Twitter’s Top Lawyer Is Final Word On Blocking Tweets – Even Donald Trump’s,
 Bloomberg.com,(Jan. 15, 2020) https://www.bloomberg.com/news/articles/2020-01-15/twitter-s-gadde-
 is-final-word-on-blocking-tweets-even-trump-s, last accessed September 12, 2020; Meet Twitter’s top
 lawyer, who has the final word on blocking tweets – including Donald Trump’s, Fortune.com, (Jan. 15,
 2020) https://fortune.com/2020/01/15/twitter-top-lawyer-vijaya-gadde-blocks-tweets-donald-trump/, last
 accessed September 12, 2020.

                                                   63
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 64 of 82 PageID: 1209




 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         198. Gadde and Twitter agreed to associate with the Exoo Enterprise when they
 breached their own TOS to conspire with a recidivist ban evader, and permitted the enterprise
 leader to create ban evasion account “@AntiFashGordon,” which Gadde and Twitter knew was
 purposely created to dox unsuspecting persons, in order to direct associates in patterns of
 racketeering activities.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        199. Gadde and Twitter associate and participate in the Exoo Enterprise’s patterns of
 racketeering, by virtue of their affirmative decision to allow Exoo, a three-time ban evader and
 known habitual doxer, create a ban evasion account in direct contradiction of their TOS and
 enforcement rules, through which, the Exoo Enterprise conducts its patterns of racketeering.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         200. Upon information and belief Gadde and Twitter have received hundreds and
 likely thousands of complaints directly to their individual Twitter accounts and through Twitter’s
 TSC regarding the Exoo Enterprise’s doxing. But Gadde and Twitter choose to ignore the
 avalanche of doxing and abusive behavior complaints and refuse to enforce their own policies in
 order to facilitate the patterns of racketeering activities directed by known ban evasion account,
 @AntiFashGordon.

                                                 64
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 65 of 82 PageID: 1210




 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          201. Gadde personally participates in, and benefits from the Exoo Enterprise’s patterns
 of racketeering activities, because she has publicly stated her personal disdain for fascists and
 white supremacists, and she is “very, very focused on that...the KKK, the American Nazi Party,”
 because that “was what my parents had to deal with” where she grew up on the Texas-Louisiana
 border.8 Gadde participates in the Exoo Enterprise, because of an Oresteian desire to avenge her
 parents perceived mistreatment. Gadde and Twitter are the lynchpin of the Exoo Enterprise.
 Without Gadde and Twitter’s consent and participation, the Exoo Enterprise could not conduct
 its patterns of racketeering activities.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          202. Twitter benefits economically from the Exoo Enterprise’s patterns of racketeering
 activities, because @AntiFashGordon has an extremely large Twitter following, one of the
 largest follower bases of all Twitter users, and the account drives a tremendous amount of
 internet traffic to Twitter. Greater traffic to their site increases Twitter’s ad revenue.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege




 8
   Twitter’s Kayvon Beykpour and Vijaya Gadde. The Code Conference interview (transcript), Vox.com
 (June 27, 2019) https://www.vox.com/recode/2019/6/27/18760444/twitter-kayvon-beykpour-vijaya-
 gadde-kara-swisher-peter-kafka-code-conference-interview-transcript last accessed September 12, 2020.

                                                   65
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 66 of 82 PageID: 1211




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          203. Twitter benefits socially from the Exoo Enterprise’s patterns of racketeering
 activities because the Exoo Enterprise’s doxing of fascists and white supremacists imparts a
 social benefit on Twitter as it is seen as a defender of “marginalized communities” and provides
 cover for their stated business goal of creating what Twitter describes as “safer” conversations.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          204. The Exoo Enterprise engages in and affects interstate commerce, because, inter
 alia, it threatens violence to persons and property of others throughout the United States in
 furtherance of a plan that reaches into the several states to disrupt economic activity. The Exoo
 Enterprise has caused severe economic hardship to Plaintiffs and negatively impacted local
 economies throughout the United States.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         205. Pursuant to and in furtherance of their violent doxing campaign, Defendants
 directed and participated in the affairs of the Exoo Enterprise through patterns of racketeering
 activity, including multiple acts indictable under 18 U.S.C. §§ 1951 (Interference with commerce
 by threats or violence) and 1952 (use of interstate facilities to conduct unlawful activity).

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege



                                                 66
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 67 of 82 PageID: 1212




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         206. The conduct of the Exoo Enterprise described above constitutes “racketeering
 activity” within the meaning of 18 U.S.C. § 1961(1). Defendants’ decisions and activity in
 connection with the Exoo Enterprise to routinely conduct its transactions in such a manner
 constitutes “patterns of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         207. By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are liable to
 Plaintiffs for three times the damages sustained, plus the costs of this suit, including reasonable
 attorneys’ fees.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         208. As a direct and proximate result of Defendants patterns of racketeering activity
 Plaintiffs have suffered adverse consequences and continue to suffer adverse consequences in an
 amount to be determined at trial, but which is in excess of $75,000.00. Plaintiffs are entitled to
 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable
 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count IX of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count IX of Plaintiff’s Amended Complaint allege




                                                  67
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 68 of 82 PageID: 1213




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                             COUNT X

                           Violation of 18 U.S.C. § 1962(d) (Conspiracy)
     (as to all Plaintiffs against defendants Christian Exoo a/k/a “AntiFashGordon,” St.
       Lawrence University, Vijaya Gadde, and Twitter, Inc., the “Exoo Enterprise”)

         209. Plaintiffs reallege and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 208 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 208 of Plaintiff’s Amended Complaint.

         210. Section 1962(d) of RICO provides “shall be unlawful for any person to conspire
 to violate any provisions of subsection (a), (b), or (c) of this section.”

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         211. Defendants have violated 18 U.S.C. § 1962(d) by conspiring to associate and
 participate in the Exoo Enterprise’s patterns of racketeering activities as defined in 18 U.S.C.
 1962(c). The object of this conspiracy is to conduct, direct and participate in, directly or
 indirectly, the Exoo Enterprise’s patterns of racketeering activity.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.




                                                  68
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 69 of 82 PageID: 1214




         212. Defendants’ have engaged in numerous overt and predicate racketeering acts in
 furtherance of the conspiracy, including threatening, intimidating, and extorting others to cause
 harm to their targets.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         213. The nature of the above-described acts of Defendants’ and co-conspirators acts in
 furtherance of the conspiracy gives rise to an inference that they not only agreed to the objective
 of an 18 U.S.C. 1962(d) violation, but they were aware that their ongoing extortionate acts have
 been, and are part of an overall pattern of racketeering activity demonstrated through related and
 continuous acts.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

       214. Defendants sought to and have engaged in the commission of, and continue to
 commit overt acts, including the following unlawful racketeering predicate acts:

            a. Multiple instances of interference with commerce by threats of violence in
               violation of 18 U.S.C. § 1951; and

            b. Multiple instances of use of interstate facilities to conduct unlawful activity
               violations of 18 U.S.C. § 1952.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege




                                                 69
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 70 of 82 PageID: 1215




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          215. As a direct and proximate result of Defendants’ multiple overt acts and predicate
 acts in furtherance of the Exoo Enterprise, in violation of 18 U.S.C. § 1962(d), by conspiring to
 violate 18 U.S.C. 1962(c), D’Ambly has been and continues to be injured by Defendants’
 conduct.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        216. By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are liable to
 D’Ambly for three times the damages sustained, plus the costs of this suit, including reasonable
 attorneys’ fees.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         217. As a direct and proximate result of Defendants patterns of racketeering activity
 Plaintiffs have suffered adverse consequences and continue to suffer adverse consequences in an
 amount to be determined at trial, but which is in excess of $75,000.00. Plaintiffs are entitled to
 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable
 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count X of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count X of Plaintiff’s Amended Complaint allege




                                                 70
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 71 of 82 PageID: 1216




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                            COUNT XI

                                       Negligent Entrustment
            (as to all Plaintiffs against defendants Vijaya Gadde and Twitter, Inc.)

         218. Plaintiffs reallege and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 217 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 217 of Plaintiff’s Amended Complaint.

        219. Exoo is a notorious and infamous doxer, who relies on Twitter to dox
 unsuspecting people and direct his enterprise.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

       220. Due to habitual doxing and abusive behavior, Twitter has previously permanently
 banned two accounts controlled by Exoo, @ChrisExoo and @ChristianExoo.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        221. Upon information and belief, Twitter received hundreds of complaints that Exoo
 was habitually doxing under Twitter username @DoxSavage.




                                                 71
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 72 of 82 PageID: 1217




 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        222. In lieu of a third permanent ban Twitter agreed to allow Exoo to undergo a
 username change from @DoxSavage to @AntifashGordon, contrary to Twitter’s TOS.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        223. Subsequent to Twitter’s agreement to allow Exoo to change his Twitter username
 to @AntiFashGordon, Vijaya Gadde and Twitter’s Safety Council have received numerous
 doxing complaints.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        224. Gadde was the only person at Twitter with authority to decide permanent bans
 and she knew Exoo is a habitual doxer, but she ignored that knowledge and agreed to allow him
 to change his username and continue doxing.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege


                                               72
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 73 of 82 PageID: 1218




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        225. Gadde recklessly ignored Twitter’s TOS against ban evasion accounts and
 allowed Exoo to change his name from @DoxSavage to @AntiFashGordon, thereby, entrusting
 Exoo with the instrumentality to direct the Exoo Enterprise’s patterns of racketeering activities.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        226. As a direct and proximate result of defendant Gadde and Twitter’s negligent
 entrustment Plaintiffs have suffered adverse consequences and continue to suffer adverse
 consequences. Plaintiffs are entitled to compensatory damages, equitable and declaratory relief,
 punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,
 but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XI of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XI of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                            COUNT XII

              Breach of Implied Covenant of Good Faith – Promissory Estoppel
            (as to all Plaintiffs against defendants Vijaya Gadde and Twitter, Inc.)

         227. Plaintiffs reallege and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 226 with the same force and effect as if set forth in
 detail herein again.

 ANSWER:        Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 226 of Plaintiff’s Amended Complaint.



                                                 73
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 74 of 82 PageID: 1219




           228.   Defendant Twitter’s TOS prohibit doxing and ban evasion accounts.

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

       229. Defendant Twitter created a Trust and Safety Council department to investigate
 TOS violations to remove abusive content and protect others from abusive behaviors of others.

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        230. Twitter created the Trust and Safety Council to prohibit abusive behavior by
 Twitter users and promised victims of abusive behavior would be protected.

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        231. Gadde is the executive in charge of Twitter’s Trust and Safety council, and the
 only person at Twitter with authority to allow Exoo to create a ban evasion account.

 ANSWER:          Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege


                                                 74
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 75 of 82 PageID: 1220




 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        232. Twitter allowed Exoo to create a ban evasion account fully aware he was a
 habitual doxer, who used Twitter to harm others.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        233. Exoo as @AntiFashGordon doxed Plaintiffs and violently threatened others with
 violence, including employers and former co-workers in order to extort Plaintiffs’ termination.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

       234. Gadde, Twitter Support and Twitter Trust and Safety received contemporaneous
 complaints that @AntiFashGordon doxed Plaintiffs, but took no action.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        235. Twitter refused to protect Plaintiffs the Exoo Enterprise’s abusive behavior and
 have not removed Plaintiffs doxed information or banned the Exoo Enterprise, who continue to
 abuse and dox.


                                                75
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 76 of 82 PageID: 1221




 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        236. Twitter assumed liability for the harm that flows from defendant Exoo’s doxing
 when they neglected to remove Plaintiffs’ doxed information in violation of their TOS.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

        237. As a direct and proximate result of defendant Gadde and Twitter’s breach of their
 assumed duty to remove Plaintiffs doxed private information Plaintiffs have suffered adverse
 consequences and continue to suffer adverse consequences. Plaintiffs are entitled to
 compensatory damages, equitable and declaratory relief, punitive damages, costs, and reasonable
 attorneys’ fees in an amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                           COUNT XIII

                                     Legal Malpractice
             (as to D’Ambly against defendant Cohen, Weiss, and Simon, L.L.P.)

         238. D’Ambly repeats and incorporates herein by reference each and every one of the
 allegations contained in paragraphs 1 through 237 with the same force and effect as if set forth in
 detail herein again.

                                                 76
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 77 of 82 PageID: 1222




 ANSWER:       Tribune and the Daily News repeat and reallege their responses to paragraphs 1

 through 237 of Plaintiff’s Amended Complaint.

         239. As a result of their personal revulsion of D’Ambly and his political beliefs CWS
 failed to adequately represent and protect D’Ambly’s rights.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         240. Defendant CWS neglected to perform necessary case research, legal research, and
 investigation of the accusations against D’Ambly.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         241. As a result of CWS’s inadequate legal research and investigation they failed to
 protect D’Ambly from the extortionate and criminal conduct of others.

 ANSWER:       Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         242. As a result of CWS’s failure to adequately investigate D’Ambly’s doxing they
 failed to learn that @AntiFashGordon publicly announced D’Ambly’s termination on
 January 13, 2019, which occurred five days before his official termination date, and one day
 before the purported “cause” of his termination was discovered.

                                               77
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 78 of 82 PageID: 1223




 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         243. CWS failed to challenge Brill’s blatant misrepresentations regarding the timing of
 the alleged ‘cause’ of D’Ambly’s termination.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

         244. CWS’s revulsion of D’Ambly and his political beliefs caused them to ignore an
 obvious racially discriminatory pre-textual termination spotlighted by the private investigation,
 last and final warning, and falsely claimed cause of D’Ambly’s termination.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.

 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

          245. As a direct and proximate result of CWS’s legal malpractice that flowed from
 their firmwide enmity of D’Ambly’s political beliefs D’Ambly has suffered adverse
 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,
 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an
 amount to be determined at trial, but which is in excess of $75,000.00.

 ANSWER:        Tribune and the Daily News make no response to the allegations in Count XIII of

 Plaintiff’s Amended Complaint as the claim is not brought against Tribune and the Daily News.


                                                 78
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 79 of 82 PageID: 1224




 To the extent the allegations contained in Count XIII of Plaintiff’s Amended Complaint allege

 wrongdoing by or liability or damages against Tribune and the Daily News, the allegations are

 denied.

                                       PRAYER FOR RELIEF

           Tribune and the Daily News deny that Plaintiff is entitled to any relief sought in the

 Plaintiff’s Prayer of Relief.

                                       SEPARATE DEFENSES

           Without unnecessarily assuming the burden of proof and in addition to the factual and

 legal denials stated above, Tribune and the Daily News set forth the following Separate Defenses

 to the allegations contained in Plaintiff’s Complaint. Tribune and the Daily News reserve the

 right to amend this Answer with additional defenses as further information is obtained

                                         First Separate Defense

           Plaintiff has executed a valid and binding Separation Agreement and Mutual Release

 that, by its terms, effect, and operation, released any and all claims that he may have against

 Tribune and the Daily News here.

                                        Second Separate Defense

           Because Plaintiff has executed a valid and binding Separation Agreement and Mutual

 Release, any and all claims that he may have against Tribune and the Daily News are barred by

 accord and satisfaction.




                                                    79
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 80 of 82 PageID: 1225




                                       Third Separate Defense

          Where Plaintiff has executed a release of claims against Tribune and the Daily News,

 Plaintiff cannot bring such claims against Tribune and the Daily News without first returning the

 consideration for such release – here, $70,000.00.

                                      Fourth Separate Defense

          Where Plaintiff has executed a release of claims against Tribune and the Daily News, and

 proceeded with this lawsuit without first returning the consideration for that release, that

 consideration – $70,000 – must be set off against any award the Plaintiff may obtain.

                                       Fifth Separate Defense

          Plaintiff is estopped from proceeding with his causes of action against Tribune and the

 Daily News.

                                       Sixth Separate Defense

          Plaintiff’s action against Tribune and the Daily News is barred by the doctrine of unclean

 hands.

                                      Seventh Separate Defense

          Plaintiff’s Complaint fails to state a claim against Tribune and the Daily News upon

 which relief can be granted. Tribune and the Daily News did not discriminate against Plaintiff

 within the meaning of the New Jersey Law Against Discrimination.

                                      Eighth Separate Defense

          Plaintiff’s Complaint fails to state a claim against Tribune and the Daily News upon

 which relief can be granted. Tribune and the Daily News did not owe or breach any duty to

 Plaintiff.




                                                  80
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 81 of 82 PageID: 1226




                                       Ninth Separate Defense

        Any injuries Plaintiff sustained are a result of his own intentional acts, barring Plaintiff

 from recovery.

                                       Tenth Separate Defense

        If Tribune and the Daily News are found to have violated any law, Plaintiff cannot

 recover emotional distress damages because any such distress was caused by factors other than

 Tribune’s and the Daily News’ conduct.

                                     Eleventh Separate Defense

        If Tribune and the Daily News are found to have violated any law, any claim for punitive

 damages is barred because the alleged acts or omissions of Tribune and the Daily News fail to

 rise to the level required to sustain an award of punitive damages, do not evidence a malicious,

 reckless, or fraudulent intent to deny Plaintiff his legal rights, and are not so wanton or willful as

 to support an award of punitive damages.




                                                   81
Case 2:20-cv-12880-JMV-JSA Document 76 Filed 04/22/21 Page 82 of 82 PageID: 1227




          WHEREFORE, Tribune and the Daily News prays that Plaintiff take nothing by this suit,

 that judgment be entered on behalf of Tribune and the Daily News, and any other such relief to

 which Tribune and the Daily News may be entitled.

 Date: April 22, 2021                          Respectfully submitted,

                                               /s/ Richard Scharlat

                                               Richard Scharlat
                                               McDermott Will & Emery LLP
                                               340 Madison Avenue
                                               New York, NY 10173
                                               (212) 547-5421 (phone)
                                               (212) 547-5444 (fax)
                                               rscharlat@mwe.com

                                               Joseph Mulherin
                                               Brian Mead
                                               McDermott Will & Emery LLP
                                               444 W. Lake Street
                                               Chicago, IL 60606
                                               (312) 372-2000 (phone)
                                               (312) 984-7700 (fax)

                                               Attorneys for Tribune Publishing Company, Inc.
                                               and New York Daily News


                                  CERTIFICATE OF SERVICE

         The undersigned does certify that on the 22nd day of April 2021, I electronically transmitted
 the attached document to the Clerk of the Court using the ECF System for filing. Based on the
 records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
 applicable ECF registrants.



                                               /s/ Richard Scharlat

                                               Dated: April 22, 2021
 DM_US 178750038-3.096107.0044




                                                  82
